Title: From Thomas Jefferson to George Washington, 31 March 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis. Mar. 31. 1784.

Your servant delivered me your favor this morning; Capt. Barney is gone to Philadelphia and his vessel to Baltimore, having left with me one of your packages only. The persons who brought this could give me no certain account of the other package which you suppose to have been brought. This your servant now receives.
Being obliged to seize a moment in Congress of writing you these few lines, I can only mention to you that late advices from Europe mention another revolution in the British ministry, Mr. Pitt and his friends having resigned. No new ministry was formed. This does not come however authentically.
I am with very great respect & esteem Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

